Citation Nr: 1547411	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10 - 11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability, to include as secondary to service-connected right knee disability.  

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right knee disability.  

3.  Entitlement to service connection for a left finger disability, to include as secondary to service-connected right knee disability.  

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected right knee disability.  

5.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.  



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran was scheduled for a hearing in April 2015, but did not appear.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).  

The Board notes that additional medical evidence from Dr. N.S. has been received without a waiver of original jurisdiction.  However, as the Board is reopening the claim of entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right knee disability, based upon evidence that has been considered by the agency of original jurisdiction (AOJ) and remanding the remaining issues, there is no prejudice to the Veteran in the Board's actions.  

The issues of entitlement to service connection for a right shoulder disability, left finger disability, cervical spine disability, and left knee disability, all of which are to include as secondary to service-connected right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied service connection for a right shoulder disability; the Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period.  

2.  Evidence received since the June 2003 RO decision which denied service connection for a right shoulder disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right shoulder disability, to include as secondary to service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  The June 2003 RO decision, which denied service connection for a right shoulder disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  The evidence added to the record since the June 2003 decision is new and material; the claim of service connection for a right shoulder disability, to include as secondary to a service-connected right knee disability, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable disposition herein of the Veteran's claim to reopen, there is no prejudice to the Veteran in adjudicating the appeal to reopen without further discussion of VA's duties to notify and assist.

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a right shoulder disability was initially denied by a RO decision in June 2003 on the grounds that evidence does not show that the Veteran's right shoulder disability is related to the service-connected condition of the right knee and low back strain, nor is there any evidence of this disability during military service.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

Since the last final denial, VA has received a January 2008 statement from the Veteran's treating physician that the injury to the Veteran's cervical spine, right shoulder, right knee, and left finger were caused or aggravated when he fell down after his right knee gave out on September 10, 2003.  

On review, the Board finds that VA has received new and material evidence.  The evidence contains a medical opinion, albeit unsupported by rationale, that the Veteran's right shoulder disability was caused or aggravated by a fall due to his service-connected right knee disability.  This new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim in that it relates to nexus.  Id.  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  


ORDER

New and material evidence having been received, the claim of service connection for a right shoulder disability, to include as secondary to service-connected right knee disability, is reopened, and to this extent only, the appeal is granted.  


REMAND

A September 2005 VA examination found that the Veteran's right shoulder, left finger, cervical spine, and left knee disabilities were not related to a September 2003 fall due to the service-connected right knee disability.  The negative opinion was based upon a lack of medical treatment related to this fall, which caused the examiner to feel that the fall could not have been significant enough to cause the injuries claimed.  As the Veteran has now submitted private treatment records related to this fall, the September 2005 rationale is based upon incomplete facts, and must be supplemented by an opinion that considers the relevant treatment records.  Reonal v Brown, 5 Vet. 458, 461 (1993).  The second VA examination of record, conducted in November 2009, does not discuss the September 2003 fall, or the related medical records that were associated with the claims file at that point, and thus is not adequate.    

The November 2009 VA examination found that that it is less likely than not that the degenerative joint disease (DJD) of the left knee is related to altered gait due to the Veteran's right knee, right hip, and low back disabilities.  However, the examiner did not provide an appropriate rationale explaining why the left knee was not related to altered gait due to the Veteran's service-connected disabilities.  Similarly, the November 2009 examiner stated that it is less likely than not that the Veteran's upper neck and back conditions are related to altered gait due to the right knee dislocation and degenerative changes in the right hip and the past history of low back strain.  As rationale, the examiner simply stated that a cause-and-effect relationship cannot be established by history and/or physical findings.  This rationale does not explain why a cause-and-effect relationship cannot be established between the Veteran's cervical spine disability and an altered gait due to his service-connected disabilities.  Therefore, the examination is not adequate, and a supplemental opinion should be obtained upon remand.  The supplemental opinion should also contain a clear opinion as to aggravation, which is not contained in the opinions of record.    

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician.  After reviewing the file, including this remand, the clinician is to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disability is caused or aggravated by his service-connected right knee disability.  The opinion is to specifically consider the Veteran's contention that the use of crutches due to his service-connected right knee disability caused or aggravated the right shoulder disability, and the Veteran's contention that a September 2003 fall caused by his service-connected right knee disability caused or aggravated the right shoulder disability;

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left finger disability is caused or aggravated by his service-connected disabilities, to specifically include a September 2003 fall that the Veteran contends was caused by his service-connected right knee disability;

iii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability is caused or aggravated by his service-connected disabilities.  The opinion is to specifically consider the September 2003 fall that the Veteran contends was caused by his service-connected right knee disability, and the Veteran's contention that his service-connected disabilities altered his gait which in turn affected his cervical spine;

iv) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is caused or aggravated by his service-connected disabilities.  The opinion is to specifically consider the September 2003 fall that the Veteran contends was caused by his service-connected right knee disability, and the Veteran's contention that his service-connected disabilities altered his gait which in turn affected his left knee.

Each opinion provided must be supported by a complete rationale.  Aggravation means permanently worsened beyond the normal progression.  If the clinician believes that additional physical examination is necessary to provide the requested opinions, then a new VA examination should be scheduled.  

2.  After completing the above, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


